PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On August 29, 1999, claimant was traveling on Route 14 near Boaz, Wood County, when her vehicle struck a large hole.
2. On the date in question, respondent was responsible for the maintenance of Route 14 in Wood County and it was aware of the hole which claimant’s vehicle struck.
3. As a result of this incident, claimant’s vehicle suffered damage requiring the replacement of the rims, tires, and hubcaps. The sustained damage was in the amount of $198.18.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Route 14 in Wood County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for her sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $198.18.
Award of $198.18.